


Exhibit 10.3

 

AMERIPRISE FINANCIAL

 

DEFERRED COMPENSATION PLAN

 

 

As Amended and Restated Effective January 1, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

1

 

 

ARTICLE 2 TRANSITION RULE

5

 

 

ARTICLE 3 ANNUAL PARTICIPANT DEFERRALS

6

 

 

ARTICLE 4 ANNUAL MATCH

8

 

 

ARTICLE 5 ANNUAL DISCRETIONARY ALLOCATION

9

 

 

ARTICLE 6 INVESTMENT OPTIONS, INVESTMENT ADJUSTMENTS AND TAXES

10

 

 

ARTICLE 7 BENEFICIARY DESIGNATION

13

 

 

ARTICLE 8 DISTRIBUTION OF PLAN ACCOUNTS

14

 

 

ARTICLE 9 LEAVE OF ABSENCE

15

 

 

ARTICLE 10 EFFECTS OF CERTAIN EVENTS

15

 

 

ARTICLE 11 AMENDMENT AND TERMINATION

17

 

 

ARTICLE 12 ADMINISTRATION

18

 

 

ARTICLE 13 CLAIMS PROCEDURES

19

 

 

ARTICLE 14 TRUST

21

 

 

ARTICLE 15 MISCELLANEOUS

22

 

--------------------------------------------------------------------------------


 

AMERIPRISE FINANCIAL

DEFERRED COMPENSATION PLAN

 

As Amended and Restated Effective January 1, 2012

 

Purpose

 

The purpose of the Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of Ameriprise
Financial, Inc. and its subsidiaries.  The Plan shall be unfunded for tax
purposes and for purposes of Title I of ERISA.

 

Article 1
Definitions

 

For purposes of the Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the meanings indicated in this
Article 1:

 

1.01.        “Aggregate Vested Balance” shall mean, with respect to the Plan
Accounts of any Participant as of a given date, the sum of the amounts that have
become vested under all of the Participant’s Plan Accounts, as adjusted to
reflect all applicable Investment Adjustments and all prior withdrawals and
distributions, in accordance with Article 6 of the Plan and the provisions of
the applicable Annual Enrollment Materials.

 

1.02.        “Amended Distribution Election Form” shall mean the written form
required by the Committee to be signed and submitted by a Participant to effect
a permitted change in the Distribution Election previously made by the
Participant under any Distribution Election Form.

 

1.03.        “Annual Deferral Account” shall mean a Participant’s Annual
Participant Deferral for a Plan Year, as adjusted to reflect all applicable
Investment Adjustments and all prior withdrawals and distributions in accordance
with Article 6 and the provisions of the applicable Annual Enrollment Materials.

 

1.04.        “Annual Discretionary Allocation” shall mean the aggregate amount
credited by a Participant’s Employer to a Participant in respect of a particular
Plan Year under Article 5.

 

1.05.        “Annual Discretionary Allocation Account” shall mean a
Participant’s Annual Discretionary Allocation for a Plan Year, as adjusted to
reflect all applicable Investment Adjustments and all prior withdrawals and
distributions in accordance with Article 6 and the provisions of the applicable
Annual Enrollment Materials.

 

1.06.        “Annual Election Form” shall mean the written form required by the
Committee to be signed and submitted by a Participant in connection with the
Participant’s deferral election with respect to a given Plan Year.

 

1.07.        “Annual Enrollment Forms” shall mean, for any Plan Year, the Annual
Election Form, the Distribution Election Form and any other forms or documents
which may be required of a Participant by the Committee, in its sole discretion.

 

--------------------------------------------------------------------------------


 

1.08.        “Annual Enrollment Materials” shall mean, for any Plan Year, the
Annual Enrollment Forms and any other forms, documents or materials concerning
the terms of any Annual Participant Deferral, Annual Match or Annual
Discretionary Allocation for such Plan Year.

 

1.09.        “Annual Match” shall mean the aggregate amount credited by a
Participant’s Employer to a Participant in respect of a particular Plan Year
under Article 4.

 

1.10.        “Annual Match Account” shall mean a Participant’s Annual Match for
a Plan Year, as adjusted to reflect all applicable Investment Adjustments and
all prior withdrawals and distributions in accordance with Article 6 and the
provisions of the applicable Annual Enrollment Materials.

 

1.11.        “Annual Participant Deferral” shall mean the aggregate amount
deferred by a Participant in respect of a particular Plan Year under Article 3.

 

1.12.        “Beneficiary” shall mean one or more persons, trusts, estates or
other entities, designated in accordance with Article 7, that are entitled to
receive a distribution of a Participant’s Plan Accounts in the event of the
Participant’s death.

 

1.13.        “Beneficiary Designation Form” shall mean the Beneficiary
Designation Form or amended Beneficiary Designation Form last signed and
submitted by a Participant and accepted by the Committee.

 

1.14.        “Board” shall mean the board of directors of the Company.

 

1.15.        “Change in Control” shall mean any transaction or series of
transactions that constitutes a change in the ownership or effective control of
the Company or a change in the ownership of a substantial portion of the assets
of the Company, in each case within the meaning of Section 409A.

 

1.16.        “Claimant” shall have the meaning set forth in Article 13.01.

 

1.17.        “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time, and all regulations, interpretations and
administrative guidance issued thereunder.

 

1.18.        “Committee” shall mean the Compensation and Benefits Committee of
the Company or such other committee designated by the Board to administer the
Plan.  Any reference herein to the Committee shall be deemed to include any
person to whom any duty of the Committee has been delegated pursuant to
Article 12.02.

 

1.19.        “Company” shall mean Ameriprise Financial, Inc., a Delaware
corporation, and any successor to all or substantially all of its assets or
business.

 

1.20.        “Company Stock” shall mean the common stock, par value $0.01 per
share, of the Company.

 

2

--------------------------------------------------------------------------------


 

1.21.        “Company Stock Fund” shall mean the Investment Option that relates
to the performance of Company Stock.

 

1.22.        “Designation Date” shall mean the date or dates as of which a
designation of investment directions by a Participant pursuant to Article 6, or
any change in a prior designation of investment directions by a Participant
pursuant to Article 6, shall become effective.  The Designation Date in any Plan
Year shall be determined by the Committee; provided, however, that each trading
day of the New York Stock Exchange shall be available as a Designation Date
unless the Committee selects different Designation Dates.

 

1.23.        “Disability” shall mean, with respect to a Participant, the
Participant (a) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (b) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering Employees of the Participant’s Employer.  In
making its determination, the Committee shall be guided by the prevailing
authorities applicable under Section 409A.

 

1.24.        “Distribution Election” shall mean an election made in accordance
with Article 8.01.

 

1.25.        “Distribution Election Form” shall mean the written form required
by the Committee to be signed and submitted by a Participant with respect to a
Distribution Election for a given Plan Year.

 

1.26.        “Elective Deductions” shall mean the deductions made from a
Participant’s Eligible Compensation for amounts voluntarily deferred or
contributed by the Participant pursuant to all qualified and non-qualified
compensation deferral plans, including, without limitation, amounts not included
in the Participant’s gross income under Sections 125, 132(f)(4), 402(e)(3) or
402(h) of the Code; provided, however, that all such amounts would have been
payable in cash to the Employee had there been no such plan.

 

1.27.        “Eligible Compensation” shall mean, for any Plan Year, the base
salary, bonus or other items of compensation, including any Elective Deductions,
designated by the Committee in the applicable Annual Enrollment Materials as
eligible for deferral under the Plan for such Plan Year.

 

1.28.        “Employee” shall mean a person who is an employee of any Employer,
as determined by the Committee in its sole discretion.

 

1.29.        “Employer” shall mean, as applicable, the Company or any of its
subsidiaries listed on Schedule A attached hereto, as such Schedule A may be
amended by the Committee, in its sole discretion, from time to time.

 

3

--------------------------------------------------------------------------------


 

1.30.        “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as it may be amended from time to time, and all regulations,
interpretations and administrative guidance issued thereunder.

 

1.31.        “Investment Adjustment” shall mean an adjustment made to the
balance of any Plan Account in accordance with Article 6.02 to reflect the
performance of an Investment Option pursuant to which the value of the Plan
Account or portion thereof is measured.

 

1.32.        “Investment Agent” shall mean the person appointed by the Committee
or the Trustee to invest the Plan Accounts of Participants, or if no person is
so designated, the Committee.

 

1.33.        “Investment Option” shall mean a hypothetical investment made
available under the Plan from time to time by the Committee for purposes of
valuing Plan Accounts.  In the event that an Investment Option ceases to exist
or is no longer to be an Investment Option, the Committee may designate a
substitute Investment Option for the discontinued hypothetical investment.

 

1.34.        “Newly Eligible Employee” shall mean an Employee who becomes
eligible to participate in the Plan during a Plan Year and who has not
previously participated in the Plan or an elective or non-elective
account-balance deferred compensation arrangement (as defined for purposes of
Section 409A) of the Company, an Employer or any entity other than the Company
with whom the Company would be considered a single employer under Sections
414(b) or 414(c) of the Code, as determined by the Committee and to the extent
permissible under Section 409A.

 

1.35.        “Participant” shall mean any eligible Employee (a) who is in a
classification of Employees designated by the Committee to participate in the
Plan or who is otherwise selected by the Committee to participate in the Plan,
(b) who elects to participate in the Plan and signs the applicable Annual
Election Forms or is credited with an Annual Discretionary Allocation under
Article 5, (c) who commences participation in the Plan, and (d) whose
participation in the Plan has not terminated.  A spouse or former spouse of a
Participant shall not be treated as a Participant in the Plan or have an account
balance under the Plan, even if he or she has an interest in the Participant’s
benefits under the Plan as a result of applicable law or property settlements
resulting from legal separation or divorce.

 

1.36.        “Plan” shall mean the Ameriprise Financial Deferred Compensation
Plan, which shall be evidenced by this instrument and by the Annual Enrollment
Materials, as they may be amended from time to time.

 

1.37.        “Plan Accounts” shall mean the Annual Deferral Accounts, Annual
Match Accounts and Annual Discretionary Allocation Accounts established under
the Plan.

 

1.38.        “Plan Year” shall mean the 12-month period beginning on January 1
of each calendar year and ending on December 31 of such calendar year.

 

1.39.        “Reporting Person” shall mean an Employee who is subject to the
reporting requirements of Section 16(a) of the Securities Exchange Act of 1934,
as amended.

 

4

--------------------------------------------------------------------------------


 

1.40.        “Retirement” shall mean, with respect to a Participant, the
Participant’s Termination of Employment on or after the date that such
Participant becomes Retirement Eligible.

 

1.41.        “Retirement Eligible” shall mean, with respect to a Participant,
that the Participant has attained age 55 and has completed ten or more Years of
Service with the Company or its affiliates.

 

1.42.        “Section 409A” means Section 409A of the Code, and the Treasury
Regulations promulgated and other official guidance issued thereunder.

 

1.43.        “Termination of Employment” shall mean a “separation from service”
as defined under Section 409A, as determined in accordance with the Company’s
Policy Regarding Section 409A Compliance.

 

1.44.        “Trust” shall mean a trust established in accordance with
Article 14.

 

1.45.        “Trustee” shall mean the trustee of the Trust.

 

1.46.        “Unforeseeable Emergency” shall mean, with respect to a
Participant, a severe financial hardship to the Participant resulting from an
illness or accident of the Participant, the Participant’s spouse, or a dependent
(as defined in Section 152(a) of the Code) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.  In making its determination, the Committee shall be guided by
the prevailing authorities applicable under Section 409A.

 

1.47.        “Years of Service” shall mean the total number of actual or deemed
full Plan Years during which a Participant has been employed by one or more
Employers.  For purposes of determining a Participant’s Years of Service, such
Participant’s service with American Express Company will be taken into account
if and to the extent, and in accordance with, the provisions of the Employee
Benefits Agreement by and between American Express Company and the Company,
dated as of September 30, 2005.  Any partial Plan Year during which a
Participant has been employed by an Employer shall be counted pro-rata.

 

Article 2
Transition Rule

 

2.01.        Opening Plan Account Balances and Participation.  Unless otherwise
expressly set forth herein, the Plan Account balance as of the closing date of
the Stock Purchase Agreement, dated as of August 12, 2008, by and between Block
Financial LLC, Ameriprise Financial, Inc. and H&R Block, Inc. (the “Stock
Purchase Agreement”), of any individual who had accumulated benefits under the
H&R Block Financial Advisors, Inc. Deferred Compensation Plan (the “HRBFA
Plan”), the responsibility for which was transferred to the Company pursuant to
the Stock Purchase Agreement, shall be the account balance such Participant had
in the HRBFA Plan on October 31, 2008 (the “Closing Date”).

 

5

--------------------------------------------------------------------------------


 

Article 3
Annual Participant Deferrals

 

3.01.        Selection by Committee.  Participation in the Plan with respect to
Annual Participant Deferrals shall be limited to a select group of management or
highly compensated Employees of the Employers who are in a classification of
Employees designated by the Committee in its sole discretion.  For each Plan
Year, the Committee may select from that group, in its sole discretion, the
Employees who shall be eligible to make an Annual Participant Deferral in
respect of that Plan Year.  The Committee’s selection of an Employee to make an
Annual Participant Deferral in respect of a particular Plan Year will not
entitle that Employee to make an Annual Participant Deferral for any subsequent
Plan Year, unless the Employee is again selected by the Committee to make an
Annual Participant Deferral for such subsequent Plan Year.

 

3.02.        Enrollment Requirements for Annual Participant Deferrals.  As a
condition to being eligible to make an Annual Participant Deferral for any Plan
Year, each selected Employee shall complete, execute and return to the Committee
each of the required Annual Enrollment Forms no later than the last day of the
immediately preceding Plan Year or such earlier date as the Committee may
establish from time to time, and in accordance with the requirements of
Section 409A.  The Committee may in its discretion permit a Newly Eligible
Employee to complete, execute and return to the Committee each of the required
Annual Enrollment Forms no later than 30 days following the date on which such
Employee first becomes eligible to participate in the Plan or such earlier date
as the Committee may establish from time to time.  An Employee’s Annual Election
Form shall be irrevocable once filed with the Committee, and may only be
suspended pursuant to Article 3.07.

 

3.03.        Participant Deferrals.

 

(a)           Deferral Election.  The Committee shall have sole discretion to
determine in respect of each Plan Year:  (i) whether a Participant shall be
eligible to make an Annual Participant Deferral; (ii) the items of Eligible
Compensation which may be the subject of any Annual Participant Deferral for
that Plan Year; and (iii) any other terms and conditions applicable to the
Annual Participant Deferral.  The Participant’s election shall be evidenced by
an Annual Election Form completed and submitted to the Committee in accordance
with the procedures established by the Committee, in its sole discretion.  The
amounts deferred by a Participant in respect of services rendered during a Plan
Year shall be referred to collectively as an Annual Participant Deferral and
shall be credited to an Annual Deferral Account established in the name of the
Participant.  A separate Annual Deferral Account shall be established and
maintained for each Annual Participant Deferral.

 

(b)           Minimum and Maximum Deferrals.  The Committee may from time to
time designate in the Annual Enrollment Materials for a given Plan Year a
minimum or maximum amount or percentage of Eligible Compensation that a
Participant may elect to defer under the Plan with respect to that Plan Year.

 

(c)           Deferral Designations.  A Participant may designate the amount of
the Annual Participant Deferral to be deducted from his or her Eligible
Compensation as specified in the applicable Annual Enrollment Materials for a
given Plan Year, which may provide for

 

6

--------------------------------------------------------------------------------


 

deferrals to be expressed as either a percentage or a fixed dollar amount of a
specified item of Eligible Compensation expected by the Participant, as
determined by the Committee.  If a Participant designates the Annual Participant
Deferral to be deducted from any item of Eligible Compensation as a fixed dollar
amount and such fixed dollar amount exceeds the amount of such item of Eligible
Compensation actually payable to the Participant, the entire amount of such item
of Eligible Compensation shall be withheld.

 

(d)           Deferral Deductions.  Annual Participant Deferral shall be
deducted from the items of Eligible Compensation as follows:  (i) for periodic
payments (e.g., salary), in substantially equivalent amounts from each periodic
payment during the Plan Year; and (ii) for one-time payments (e.g., bonuses), at
the time the compensation would otherwise have been paid to the Participant.

 

3.04.        Commencement of Participation.  Provided an Employee has met all
enrollment requirements set forth in the Plan in respect of a particular Plan
Year and any other requirements imposed by the Committee, including signing and
submitting all Annual Enrollment Forms to the Committee within the specified
time period, the Employee’s designated deferrals shall commence as of the first
day of the particular Plan Year.  In the case of a Newly Eligible Employee,
designated deferrals shall commence as of the date such Employee’s Annual
Enrollment Forms are received by the Committee, which shall be no later than 30
days following the date on which such Employee first became eligible to
participate in the Plan, and such Annual Election Form shall apply only with
respect to compensation earned for services performed subsequent to the time
such Annual Election Form is received by the Committee.  For this purpose, an
election will be deemed to apply to compensation paid for services performed
subsequent to the time such Annual Election Form is received by the Committee
provided that the election applies to the portion of the compensation equal to
the total amount of the compensation for the service period multiplied by the
ratio of the number of days remaining in the performance period after the
election over the total number of days in the performance period.  If an
Employee fails to meet all such requirements within the specified time period
with respect to any Plan Year, the Employee shall not be eligible to make any
deferrals for that Plan Year.

 

3.05.        Subsequent Plan Year Participant Deferrals.  The Annual Enrollment
Forms submitted by a Participant in respect of a particular Plan Year will not
be effective with respect to any subsequent Plan Year.  If an Employee is
selected to participate in the Plan for a subsequent Plan Year and the required
Annual Enrollment Forms are not timely delivered for the subsequent Plan Year,
the Participant shall not be eligible to make any deferrals with respect to such
subsequent Plan Year.

 

3.06.        Vesting.  A Participant shall be vested in all amounts credited to
his or her Annual Deferral Account as of the date such amounts are credited to
such Participant’s Annual Deferral Account.

 

3.07.        Suspension of Deferrals.

 

(a)           Unforeseeable Emergencies.  If a Participant experiences an
Unforeseeable Emergency, the Participant may petition the Committee to suspend
any deferrals

 

7

--------------------------------------------------------------------------------


 

required to be made by the Participant.  A petition shall be made on the form
required by the Committee to be used for such request and shall include all
financial information requested by the Committee in order to make a
determination on such petition, as determined by the Committee in its sole
discretion.  Subject to the requirements of Section 409A, the Committee shall
determine, in its sole discretion, whether to approve the Participant’s
petition.  If the petition for a suspension is approved, suspension shall take
effect upon the date of approval.  Notwithstanding the foregoing, the Committee
shall not have any right to approve a request for suspension of deferrals if
such approval (or right to approve) would cause the Plan to fail to comply with,
or cause a Participant to be subject to a tax under the provisions of
Section 409A.

 

(b)           Disability.  From and after the date that a Participant is deemed
to have suffered a disability, any standing deferral election of the Participant
shall automatically be suspended and no further deferrals shall be made with
respect to the Participant.  For this purpose, “disability” shall mean any
medically determinable physical or mental impairment resulting in the
Participant’s inability to perform the duties of his or her position or any
substantially similar position, where such impairment can be expected to result
in death or can be expected to last for a continuous period of not less than six
months.

 

(c)           Resumption of Deferrals.  If deferrals by a Participant have been
suspended during a Plan Year due to an Unforeseeable Emergency or a disability,
the Participant will not be eligible to make any further deferrals in respect of
that Plan Year.  The Participant may be eligible to make deferrals for
subsequent Plan Years provided the Participant is selected to make deferrals for
such subsequent Plan Years and the Participant complies with the election
requirements under the Plan.

 

Article 4
Annual Match

 

4.01.        Selection by Committee.  Participation in the Plan with respect to
an Annual Match shall be limited to a select group of management or highly
compensated Employees of the Employers who are in a classification of Employees
designated by the Committee in its sole discretion.  For each Plan Year, the
Committee may select from that group, in its sole discretion, the Employees who
shall be eligible to receive an Annual Match in respect of that Plan Year.  The
Committee’s selection of an Employee to receive an Annual Match in respect of a
particular Plan Year will not entitle that Employee to receive an Annual Match
for any subsequent Plan Year, unless the Employee is again selected by the
Committee to receive an Annual Match for such subsequent Plan Year.

 

4.02.        Annual Match.  A Participant may be credited with a discretionary
matching allocation in respect of any Plan Year, pursuant to and as described in
the Annual Enrollment Materials for such Plan Year.  Such discretionary matching
allocation credited to a Participant in respect of a Plan Year shall be referred
to as the Annual Match for that Plan Year and shall be credited to an Annual
Match Account in the name of the Participant.  A separate Annual Match Account
shall be established and maintained for each Annual Match.  The Committee shall
have sole discretion to determine in respect of each Plan Year and each
Participant:  (a) whether any Annual Match shall be made; (b) the
Participant(s) who shall be entitled to such Annual Match; (c) the amount of
such Annual Match; (d) the date(s) on which any portion of such Annual

 

8

--------------------------------------------------------------------------------

 

Match shall be credited to each Participant’s Annual Match Account; (e) the
vesting terms applicable to such Annual Match; (f) the Investment Option(s) that
shall apply to such Annual Match; and (g) any other terms and conditions
applicable to such Annual Match.

 

4.03.        Vesting.  A Participant shall be vested in his or her Annual Match
Account in respect of each given Plan Year as set forth in the Annual Enrollment
Materials for such Plan Year.  The vesting terms of Annual Match Accounts set
forth in the Annual Enrollment Materials shall be established by the Committee
in its sole discretion and may vary for each Participant and each Plan Year. 
Notwithstanding anything to the contrary contained in the Plan or any of the
Annual Enrollment Materials, the Committee shall have the authority, exercisable
in its sole discretion, to accelerate the vesting of any amounts credited to any
Plan Account of any Participant.

 

Article 5
Annual Discretionary Allocation

 

5.01.        Selection By Committee.  Participation in the Plan with respect to
an Annual Discretionary Allocation shall be limited to a select group of
management or highly compensated Employees of the Employers who are in a
classification of Employees designated by the Committee in its sole discretion. 
For each Plan Year, the Committee may select from that group, in its sole
discretion, the Employees who shall be eligible to receive an Annual
Discretionary Allocation in respect of that Plan Year.  The Committee’s
selection of an Employee to receive an Annual Discretionary Allocation in
respect of a particular Plan Year will not entitle that Employee to receive an
Annual Discretionary Allocation for any subsequent Plan Year, unless the
Employee is again selected by the Committee to receive an Annual Discretionary
Allocation for such subsequent Plan Year.

 

5.02.        Annual Discretionary Allocation.  A Participant may be credited
with one or more other discretionary allocations in respect of any Plan Year,
expressed as either a flat dollar amount or as a percentage of one or more items
of the Participant’s Eligible Compensation for the Plan Year, or any combination
of the foregoing.  Such discretionary allocations credited to a Participant in
respect of a Plan Year shall be referred to collectively as the Annual
Discretionary Allocation for that Plan Year and shall be credited to an Annual
Discretionary Allocation Account in the name of the Participant.  A separate
Annual Discretionary Allocation Account shall be established and maintained for
each Annual Discretionary Allocation.  The Committee shall have sole discretion
to determine in respect of each Plan Year and each Participant:  (a) whether any
Annual Discretionary Allocation shall be made; (b) the Participant(s) who shall
be entitled to such Annual Discretionary Allocation; (c) the amount of such
Annual Discretionary Allocation; (d) the date(s) on which any portion of such
Annual Discretionary Allocation shall be credited to each Participant’s Annual
Discretionary Allocation Account; (e) the Investment Option(s) that shall apply
to such Annual Discretionary Allocation; and (f) any other terms and conditions
applicable to such Annual Discretionary Allocation.

 

5.03.        Vesting.  A Participant shall be vested in his or her Annual
Discretionary Allocation Account in respect of each given Plan Year as set forth
in the Annual Enrollment Materials for such Plan Year.  The vesting terms of
Annual Discretionary Allocation Accounts set forth in the Annual Enrollment
Materials shall be established by the Committee in its sole

 

9

--------------------------------------------------------------------------------


 

discretion and may vary for each Participant and each Plan Year. 
Notwithstanding anything to the contrary contained in the Plan or any of the
Annual Enrollment Materials, the Committee shall have the authority, exercisable
in its sole discretion, to accelerate the vesting of any amounts credited to any
Plan Account of any Participant.

 

Article 6
Investment Options, Investment Adjustments and Taxes

 

6.01.        Investment Options.

 

(a)           The Committee shall establish from time to time the Investment
Option(s) that will be available under the Plan.  At any time, the Committee
may, in its discretion, add one or more additional Investment Options under the
Plan, and in connection with any such addition, may permit Participants to
select from among the then-available Investment Options under the Plan to
measure the value of such Participants’ Plan Accounts.  In addition, the
Committee, in its sole discretion, may discontinue any Investment Option at any
time, and provide for the portions of Participants’ Plan Accounts and future
deferrals designated to the discontinued Investment Option to be reallocated to
another Investment Option(s).

 

(b)           Subject to such limitations, operating rules and procedures as may
from time to time be required by law; imposed by the Committee, the Trustee or
their designated agents; contained elsewhere in the Plan; or set forth in any
Annual Enrollment Materials, each Participant may communicate to the Investment
Agent a direction (in accordance with this Article 6) as to how his or her Plan
Accounts should be deemed to be invested among the Investment Options made
available by the Committee; provided, however, that a Participant’s ability to
select Investment Options with respect to his or her Annual Match Account and
Annual Discretionary Allocation Account is subject to, and may be limited by,
the Committee’s discretion under Article 4.02 and Article 5.02 to designate the
Investment Options that shall apply to all or a portion of such Annual Match
Account or Annual Discretionary Allocation Account.  The Participant’s
investment directions shall designate the percentage (in any whole percent
multiples, which must total 100 percent) of the portion of the subsequent
contributions to the Participant’s Plan Accounts which is requested to be deemed
to be invested in such Investment Options, and shall be subject to the rules set
forth below.  The Investment Agent shall invest the assets of the Participant’s
Plan Accounts in accordance with the directions of the Participant except to the
extent that the Committee directs it to the contrary.  The Committee has the
authority, but not the requirement, in its sole and absolute discretion, to
direct that a Participant’s Plan Accounts be invested among such investments as
it deems appropriate and advisable, which investments need not be the same for
each Participant.

 

(c)           Any initial or subsequent investment direction shall be in writing
to the Investment Agent on a form supplied by the Company, or, as permitted by
the Investment Agent, may be by oral designation or electronic transmission
designation to the Investment Agent.  A designation shall be effective as of the
Designation Date next following the date the direction is received and accepted
by the Investment Agent or as soon thereafter as administratively practicable,
subject to the Committee’s right to override such direction.  The Participant
may, if permitted by the Committee, make an investment direction to the
Investment Agent for his or her existing Plan Accounts as of a Designation Date
and a separate investment direction to the

 

10

--------------------------------------------------------------------------------


 

Investment Agent for contribution credits to his or her Plan Accounts occurring
after the Designation Date.

 

(d)           All amounts credited to a Participant’s Plan Accounts shall be
invested in accordance with the then effective investment direction, unless the
Committee directs otherwise.  Unless otherwise changed by the Committee, an
investment direction shall remain in effect until the Participant’s Plan
Accounts are distributed or forfeited in their entirety, or until a subsequent
investment direction is received and accepted by the Investment Agent.

 

(e)           If a Participant files an investment direction with the Investment
Agent for his or her existing Plan Accounts as of a Designation Date which is
received and accepted by the Investment Agent and not overridden by the
Committee, then the Participant’s existing Plan Accounts shall be deemed to be
reallocated as of the next Designation Date (or as soon thereafter as
administratively practicable) among the designated Investment Options according
to the percentages specified in such investment direction; provided, however,
that a Participant’s ability to change the Investment Options applicable to his
or her Annual Match Account and Annual Discretionary Allocation Account are
subject to, and may be limited by, the Committee’s discretion under Article 4.02
and Article 5.02 to designate the Investment Options that shall apply to all or
a portion of such Annual Match Account or Annual Discretionary Allocation
Account.  Unless otherwise changed by the Committee, an investment direction
shall remain in effect until the Participant’s Plan Accounts are distributed or
forfeited in their entirety, or until a subsequent investment direction is
received and accepted by the Investment Agent.

 

(f)            The Committee, in its sole discretion, may place limits on a
Participant’s ability to make changes with respect to any Investment Options. 
In addition, in no event shall a Participant who is a Reporting Person be
permitted to allocate any portion of his or her Plan Accounts to the Company
Stock Fund more frequently than quarterly.

 

(g)           If the Investment Agent receives an initial or subsequent
investment direction with respect to Plan Accounts which it deems to be
incomplete, unclear or improper, or which is unacceptable for some other reason
(determined in the sole and absolute discretion of the Investment Agent), the
Participant’s investment direction for such Plan Accounts then in effect shall
remain in effect (or, in the case of a deficiency in an initial investment
direction, the Participant shall be deemed to have filed no investment
direction) until the Participant files an investment direction for such Plan
Accounts acceptable to the Investment Agent.

 

(h)           If the Investment Agent does not possess valid investment
directions covering the full balance of a Participant’s Plan Accounts or
subsequent contributions thereto (including, without limitation, situations in
which no investment direction has been filed, situations in which the investment
direction is not acceptable to the Investment Agent under  Article 6.01(g), or
situations in which some or all of the Participant’s designated investments are
no longer permissible Investment Options), the Participant shall be deemed to
have directed that the undesignated portion of the Plan Accounts be invested in
a money-market fund or similar short-term investment fund; provided, however,
the Committee may provide for the undesignated portion to be allocated to or
among the Investment Option(s) that the Participant did designate in the same
proportion as the designated portion, or may provide for any other allocation
method it deems appropriate, in its discretion.

 

11

--------------------------------------------------------------------------------


 

(i)            None of the Company, its directors and employees (including,
without limitation, each member of the Committee), and the Trustee, and their
designated agents and representatives, shall have any liability whatsoever for
the investment of a Participant’s Plan Accounts, or for the investment
performance of a Participant’s Plan Accounts.  Each Participant hereunder, as a
condition to his or her participation hereunder, agrees to indemnify and hold
harmless the Company, its directors and employees (including, without
limitation, each member of the Committee), and the Trustee, and their designated
agents and representatives, from any losses or damages of any kind (including,
without limitation, lost opportunity costs) relating to the investment of a
Participant’s Plan Accounts.  The Investment Agent shall have no liability
whatsoever for the investment of a Participant’s Plan Accounts, or for the
investment performance of a Participant’s Plan Accounts, other than as a result
of the failure to follow a valid and effective investment direction.  Each
Participant hereunder, as a condition to his or her participation hereunder,
agrees to indemnify and hold harmless the Investment Agent, and its agents and
representatives, from any losses or damages of any kind (including, without
limitation, lost opportunity costs) relating to the investment of a
Participant’s Plan Accounts, other than as a result of the failure to follow a
valid and effective investment direction.

 

(j)            The Participant’s Annual Match Accounts and Annual Discretionary
Allocation Accounts for each Plan Year shall be treated for purposes of this
Article 6 as separate from the Annual Deferral Accounts for that Plan Year. 
Unless otherwise provided in the applicable Annual Enrollment Materials, a
Participant may only provide investment directions with respect to all of his or
her Annual Deferral Accounts.

 

6.02.        Adjustment of Plan Accounts.  While a Participant’s Plan Accounts
do not represent the Participant’s ownership of, or any ownership interest in,
any particular assets, the Participant’s Plan Accounts shall be adjusted in
accordance with the Investment Option(s), subject to the conditions and
procedures set forth herein or established by the Committee from time to time. 
Any notional cash earnings generated under an Investment Option (such as
interest and cash dividends and distributions) shall, at the Committee’s sole
discretion, either be deemed to be reinvested in that Investment Option or
reinvested in one or more other Investment Option(s) designated by the
Committee.  All notional acquisitions and dispositions of Investment Options
under a Participant’s Plan Accounts shall be deemed to occur at such times as
the Committee shall determine to be administratively feasible in its sole
discretion and the Participant’s Plan Accounts shall be adjusted accordingly. 
In addition, a Participant’s Plan Accounts may be adjusted from time to time, in
accordance with procedures and practices established by the Committee, in its
sole discretion, to reflect any notional transactional costs and other fees and
expenses relating to the deemed investment, disposition or carrying of any
Investment Option for the Participant’s Plan Accounts.

 

6.03.        FICA and Other Taxes.

 

(a)           Withholding.  For each Plan Year in which an Annual Participant
Deferral is being withheld from a Participant or in which an Annual Match or
Annual Discretionary Allocation credited on behalf of a Participant vests, the
Participant’s Employer(s) shall withhold from the Participant’s other
compensation payable by the Employer(s) to the Participant, in a manner
determined by the Employer(s), the Participant’s share of FICA and other
employment taxes.  If the Committee determines that such portion may not be
sufficient to cover the amount

 

12

--------------------------------------------------------------------------------


 

of the applicable withholding, then to the extent permissible under
Section 409A, the Committee may reduce the Annual Participant Deferral to the
extent necessary, as determined by the Committee in its sole discretion, for the
Participant’s Employer to comply with applicable withholding requirements.

 

(b)           Distributions.  The Participant’s Employer(s), or the Trustee,
shall withhold from any payments made to a Participant under the Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the Trustee, in connection with such payments,
in amounts and in a manner to be determined in the sole discretion of the
Employer(s) and the Trustee.

 

Article 7
Beneficiary Designation

 

7.01.        Beneficiary.  The Committee shall determine, in its sole
discretion, whether a Participant shall have the right to designate his or her
Beneficiary to receive any benefits payable under the Plan upon the death of a
Participant.  The Beneficiary designated under the Plan may be the same as or
different from the beneficiary designation under any other plan or arrangement
in which the Participant participates.

 

7.02.        Beneficiary Designation; Change.  A Participant shall designate his
or her Beneficiary by completing and signing a Beneficiary Designation Form, and
returning it to the Committee.  Provided that the Committee provides for a
Beneficiary designation, a Participant shall have the right to change a
Beneficiary by completing, signing and submitting to the Committee an amended
Beneficiary Designation Form in accordance with the Committee’s rules and
procedures, as in effect from time to time.  Upon the acceptance by the
Committee of an amended Beneficiary Designation Form, all Beneficiary
designations previously filed shall be canceled.  The Committee shall be
entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Committee prior to his or her death.

 

7.03.        Acceptance.  No designation or change in designation of a
Beneficiary shall be effective until received and accepted by the Committee.

 

7.04.        No Beneficiary Designation.  If a Participant fails to designate a
Beneficiary as provided above, if the Committee does not provide for Beneficiary
designation or if the designated Beneficiary predeceases the Participant, then
the benefits remaining under the Plan to be paid to a Beneficiary shall be
payable to the person or persons surviving the Participant in the following
order:  (a) the Participant’s spouse, if he or she was married at the time of
death; or (b) the executor or personal representative of the Participant’s
estate.

 

7.05.        Doubt as to Beneficiary.  If the Committee has any doubt as to the
proper Beneficiary to receive payments pursuant to the Plan, to the extent
permissible under Section 409A, the Committee shall have the right, exercisable
in its discretion, to cause the Company to withhold such payments until this
matter is resolved to the Committee’s satisfaction.

 

7.06.        Prior Beneficiary Designations Void.  Any beneficiary designations
made under the Plan or any predecessor arrangement thereto prior to December 1,
2009 shall be null and

 

13

--------------------------------------------------------------------------------


 

void.  Any Participant who made a beneficiary designation prior to such date
must complete and sign a Beneficiary Designation Form and return it to the
Committee pursuant to this Article.

 

7.07.        Discharge of Obligations.  The payment of benefits under the Plan
to a Beneficiary shall fully and completely discharge the Company and the
Committee from all further obligations under the Plan with respect to the
Participant.

 

Article 8
Distribution of Plan Accounts

 

8.01.        Distribution Elections.

 

(a)           Initial Elections.  The Participant shall make a Distribution
Election by filing a Distribution Election Form at the time he or she makes an
Annual Participant Deferral with respect to a given Plan Year to have the
Participant’s respective Plan Accounts for that Plan Year distributed in either
a lump sum, or two to ten substantially equivalent annual installments, in each
case commencing, in accordance with administrative guidelines determined by the
Committee, on June 30th of (i) a specified year following the year that the
compensation deferred would otherwise have been paid; or (ii) the year following
the year of the Participant’s Termination of Employment.  The amount of each
installment payment shall be equal to the value of the Participant’s respective
Plan Accounts for that Plan Year divided by the number of installments remaining
to be paid.

 

(b)           Subsequent Elections.  Subject to any restrictions that may be
imposed by the Committee, a Participant may amend his or her Distribution
Election with respect to any Plan Account by completing and submitting to the
Committee within such time frame as the Committee may designate, an Amended
Distribution Election Form; provided, however, that such Amended Distribution
Election Form (i) is submitted no later than a date specified by the Committee
in accordance with the requirements of Section 409A, (ii) shall not take effect
until 12 months after the date on which such Amended Distribution Election
Form becomes effective, and (iii) specifies a new distribution date (or a new
initial distribution date in the case of installment distributions) that is no
sooner than five years after the original distribution date (or the original
initial distribution date in the case of installment distributions), or such
later date specified by the Committee.

 

8.02.        Valuation of Plan Accounts Pending Distribution.  To the extent
that the distribution of any portion of any Plan Account is deferred, any
amounts remaining to the credit of the Plan Account shall continue to be
adjusted by the applicable Investment Adjustments in accordance with Article 6.

 

8.03.        Form of Payment.  Distributions under the Plan shall be paid in
cash; provided, however, that the Committee may provide, in its discretion, that
any distribution attributable to the portion of a Plan Account that is deemed
invested in the Company Stock Fund shall be paid in shares of Company Stock;
provided, further, that any shares of Company Stock paid out under the Plan will
be deemed to have been distributed under the Ameriprise Financial 2005 Incentive
Compensation Plan, as amended from time to time, or any successor thereto, and
will count against the limit on the number of shares of Company Stock available
for distribution thereunder.

 

14

--------------------------------------------------------------------------------


 

8.04.        Effect of Payment.  The full payment of the applicable benefit
under the provisions of the Plan shall completely discharge all obligations to a
Participant and his or her estate under the Plan.

 

Article 9
Leave of Absence

 

9.01.        Paid Leave of Absence.  If a Participant is authorized by the
Participant’s Employer for any reason to take a paid leave of absence from the
employment of the Employer, the Participant shall continue to be considered
employed by the Employer and the appropriate amounts shall continue to be
withheld from the Participant’s compensation pursuant to the Participant’s then
current Annual Election Form.

 

9.02.        Unpaid Leave of Absence.  If a Participant is authorized by the
Participant’s Employer for any reason to take an unpaid leave of absence from
the employment of the Employer, the Participant shall continue to be considered
employed by the Employer and, to the extent permissible under Section 409A, the
Participant shall be excused from making deferrals until the earlier of the date
the leave of absence expires or the Participant returns to a paid employment
status.  Upon such expiration or return, deferrals shall resume for the
remaining portion of the Plan Year in which the expiration or return occurs,
based on the deferral election, if any, made for that Plan Year.  If no election
was made for that Plan Year, no deferral shall be withheld.

 

Article 10
Effects of Certain Events

 

10.01.      Death.  In the case of a Participant’s death, all amounts credited
to the Plan Accounts of the affected Participant shall be 100 percent vested. 
Notwithstanding anything to the contrary in a Participant’s Distribution
Election or otherwise, if a Participant dies before he or she has received a
complete distribution of his or her Plan Accounts, the Participant’s Beneficiary
shall receive the balance of the Participant’s Plan Accounts, which, in the
event of a Participant’s death prior to January 1, 2013, shall be payable to the
Participant’s Beneficiary in a lump sum within 90 days of the date of the
Participant’s death, or by such later date permissible under Section 409A.  In
the event of a Participant’s death on or after January 1, 2013, the balance of
the Participant’s Plan Accounts shall be payable to the Participant’s
Beneficiary in a lump sum as soon as administratively practicable following the
date of the Participant’s death, but in no event later than the end of the year
of the Participant’s death, or, if later, by the 15th day of the third month
following the date of the Participant’s death.  The Participant’s Beneficiary
will not be permitted, either directly or indirectly, to designate the year of
payment.

 

10.02.      Disability.  In the case of a Participant’s Disability, all amounts
credited to the Participant’s Plan Accounts shall be 100 percent vested. 
Notwithstanding anything to the contrary in a Participant’s Distribution
Election or otherwise, a Participant suffering a Disability prior to January 1,
2013 shall receive the balance of his or her Plan Accounts, which shall be paid
in a lump sum within 90 days of the date that the Participant became disabled. 
In the event a Participant suffers a Disability on or after January 1, 2013, the
balance of the Participant’s Plan Accounts shall be payable to the Participant
in a lump sum as soon as administratively

 

15

--------------------------------------------------------------------------------


 

practicable following the date of the Participant’s Disability, but in no event
later than the end of the year of the Participant’s Disability, or, if later, by
the 15th day of the third month following the date of the Participant’s
Disability.  The Participant will not be permitted, either directly or
indirectly, to designate the year of payment.

 

10.03.      Retirement.  In the case of a Participant becoming Retirement
Eligible, all amounts credited to the Plan Accounts of such Participant shall
become immediately 100 percent vested.  In the event of a Participant’s
Retirement, the balance of the Participant’s Plan Accounts will be paid out in
either a lump sum, or two to ten substantially equivalent annual installments,
as specified by the Participant in his or her Distribution Election, in each
case commencing, in accordance with administrative guidelines determined by the
Committee, on June 30th of the year following the year of the Participant’s
Retirement.

 

10.04.      Other Termination of Employment.  As of the date of a Participant’s
Termination of Employment for any reason other than Retirement, Disability or
death, the amounts credited to each of the Participant’s Plan Accounts shall be
reduced by the amount which has not become vested in accordance with the vesting
provisions set forth herein and in the Annual Enrollment Materials applicable to
such Plan Account, and such unvested amounts shall be forfeited by the
Participant.  Notwithstanding anything to the contrary in a Participant’s
Distribution Election or otherwise, in the event of a Participant’s Termination
of Employment for any reason other than Retirement, Disability or death, the
portion of the Participant’s Aggregate Vested Balance will be paid out in either
a lump sum, or two to five substantially equivalent annual installments, as
specified by the Participant in his or her Distribution Election, in each case
commencing, in accordance with administrative guidelines determined by the
Committee, on June 30th of the year following the year of the Participant’s
Termination of Employment.  Notwithstanding anything to the contrary in a
Participant’s Distribution Election or otherwise, in the event that the
Participant specified in his or her Distribution Election for a Plan Account to
be paid out in more than five installments, such Participant’s Distribution
Election for such Plan Account shall be deemed to specify five annual
installments for purposes of this Article 10.04.

 

10.05.      Change in Control.  Upon the occurrence of a Change in Control of
the Company, all amounts credited to any and all Plan Accounts of each
Participant as of the effective date of such Change in Control shall become
immediately 100 percent vested.  Notwithstanding anything to the contrary set
forth in a Participant’s Annual Distribution Election Form or the Plan, upon the
occurrence of a Change in Control, the Company will distribute all previously
undistributed Plan Accounts to Participants as soon as administratively
practicable following the effective date of such Change in Control, but in no
event later than 90 days thereafter.

 

10.06.      Unforeseeable Emergency.  In the event that a Participant
experiences an Unforeseeable Emergency, the Participant may petition the
Committee to receive a partial or full payout of amounts credited to one or more
of the Participant’s Plan Accounts.  The Committee shall determine, in its sole
discretion, whether the requested payout shall be made, the amount of the payout
and the Plan Accounts from which the payout will be made; provided, however,
that the payout shall not exceed the lesser of the Participant’s Aggregate
Vested Balance or the amount reasonably needed to satisfy the Unforeseeable
Emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution.  In making its determination under this Article 10.06, the
Committee shall be guided by the requirements of Section 409A and any

 

16

--------------------------------------------------------------------------------


 

other related prevailing legal authorities, and the Committee shall take into
account the extent to which a Participant’s Unforeseeable Emergency is or may be
relieved through reimbursement or compensation by insurance or otherwise or by
the liquidation by the Participant of his or her assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship). 
If, subject to the sole discretion of the Committee, the petition for a payout
is approved, the payout shall be made within 90 days of the date of the
Unforeseeable Emergency.

 

10.07.      Event of Taxation.  If, for any reason, all or any portion of a
Participant’s benefit under the Plan becomes taxable to the Participant prior to
receipt, a Participant may petition the Committee before a Change in Control, or
the Trustee after a Change in Control, for a distribution of the state, local or
foreign taxes owed on that portion of his or her benefit that has become
taxable.  Upon the grant of such a petition, which grant shall not be
unreasonably withheld, a Participant’s Employer shall, to the extent permissible
under Section 409A, distribute to the Participant immediately available funds in
an amount equal to the state, local and foreign taxes owed on the portion of the
Participant’s benefit that has become taxable (which amount shall not exceed a
Participant’s unpaid Aggregate Vested Balance under the Plan).  If the petition
is granted, the tax liability distribution shall be made within 90 days of the
date that the Participant’s benefits under the Plan became taxable.  Such a
distribution shall affect and reduce the benefits to be paid to the Participant
under the Plan.

 

10.08.      Plan Termination.  In the event of a termination of the Plan
pursuant to Article 11.02 as it relates to any Participant, then subject to
Article 8.02, all amounts credited to each of the Plan Accounts of each affected
Participant shall be 100 percent vested and shall be paid in a lump sum to the
Participant or, in the case of the Participant’s death, to the executor or
personal representative of the Participant’s estate.  Such lump-sum payment
shall be made 13 months after such termination (or such earlier or later date
permitted under Section 409A), notwithstanding any elections made by the
Participant, and the Annual Election Forms relating to each of the Participant’s
Plan Accounts shall terminate upon full payment of such Aggregate Vested
Balance, except that neither the Company nor any Employer shall have any right
to so accelerate the payment of any amount to the extent such right would cause
the Plan to fail to comply with, or cause a Participant to be subject to a tax
under, the provisions of Section 409A.

 

Article 11
Amendment and Termination

 

11.01.      Amendment.  The Company may, at any time, amend or modify the Plan
in whole or in part with respect to any or all Employers by the actions of the
Committee; provided, however, that (a) no amendment or modification shall be
effective to decrease or restrict the value of a Participant’s Aggregated Vested
Balance in existence at the time the amendment or modification is made,
calculated as if the Participant had experienced a Termination of Employment as
of the effective date of the amendment or modification; (b) no amendment or
modification may be made if such amendment or modification would cause the Plan
to fail to comply with, or cause a Participant to be subject to tax under the
provisions of Section 409A; and (c) except as specifically provided in
Article 11.02, no amendment or modification shall be made after a Change in
Control which adversely affects the vesting, calculation or payment of benefits
hereunder or diminishes any other rights or protections any Participant would
have had

 

17

--------------------------------------------------------------------------------


 

but for such amendment or modification, unless each affected Participant
consents in writing to such amendment.

 

11.02.      Termination.  Although an Employer may anticipate that it will
continue the Plan for an indefinite period of time, there is no guarantee that
any Employer will continue the Plan or will not terminate the Plan at any time
in the future.  Accordingly, each Employer reserves the right to discontinue its
sponsorship of the Plan and to terminate the Plan, at any time, with respect to
its participating Employees by action of its board of directors, and the Company
may at any time terminate an Employer’s participation in the Plan; provided,
however, that (a) all plans that are aggregated with the Plan for purposes of
Section 409A are also terminated, and (b) the Plan is not terminated proximate
to a downturn in the financial health of the Employer, or any entity other than
the Employer with whom the Employer would be considered a single employer under
Sections 414(b) or 414(c) of the Code.  In the event of a termination described
in this Article 11.02, no new deferred compensation plans may be established by
the Employer for a minimum period of three years following the termination and
liquidation of the Plan if such new plan would be aggregated with the Plan under
Section 409A.

 

Article 12
Administration

 

12.01.      Committee Duties.  This Plan shall be administered by the
Committee.  Members of the Committee may be Participants under the Plan.  The
Committee shall also have the discretion and authority to (a) make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of the Plan, and (b) decide or resolve any and all questions
including interpretations of the Plan, as may arise in connection with the
Plan.  Any individual serving on the Committee who is a Participant shall not
vote or act on any matter relating solely to himself or herself.  When making a
determination or calculation, the Committee shall be entitled to rely on
information furnished by a Participant or the Company.

 

12.02.      Agents.  In the administration of the Plan, the Committee may, from
time to time, employ agents and delegate to them such administrative duties as
it sees fit (including acting through a duly appointed representative) and may
from time to time consult with counsel who may be counsel to any Employer.

 

12.03.      Binding Effect of Decisions.  The decision or action of the
Committee with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

 

12.04.      Indemnity of Committee.  All Employers shall indemnify and hold
harmless the members of the Committee, and any agent to whom duties of the
Committee may be delegated, against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to the Plan, except in the case of willful misconduct by the Committee or any of
its members or any such agent.

 

12.05.      Employer Information.  To enable the Committee to perform its
functions, each Employer shall supply full and timely information to the
Committee on all matters relating to the

 

18

--------------------------------------------------------------------------------

 

compensation of its Participants, the date and circumstances of the Retirement,
Disability, death or Termination of Employment of its Participants, and such
other pertinent information as the Committee may reasonably require.

 

Article 13
Claims Procedures

 

13.01.      Presentation of Claim.  Any Participant or the Beneficiary of a
deceased Participant (such Participant or Participant’s Beneficiary being
referred to below as a “Claimant”) may deliver to the Committee a written claim
for a determination with respect to the amounts distributable to such Claimant
from the Plan.  If such a claim relates to the contents of a notice received by
the Claimant, the claim must be made within 60 days after such notice was
received by the Claimant.  The claim must state with particularity the
determination desired by the Claimant.  All other claims must be made within 180
days of the date on which the event that caused the claim to arise occurred. 
The claim must state with particularity the determination desired by the
Claimant.

 

13.02.      Notification of Decision.  The Committee shall consider a Claimant’s
claim within a reasonable time, and shall notify the Claimant in writing within
90 days (45 days, in the event of a claim for Disability benefits) after the
Committee’s receipt of the claim, unless special circumstances require an
extension of time for processing the claim.  The notice shall state:  (a) that
the Claimant’s requested determination has been made, and that the claim has
been allowed in full; or (b) that the Committee has reached a conclusion
contrary, in whole or in part, to the Claimant’s requested determination, and
such notice must set forth in a manner calculated to be understood by the
Claimant:  (i) the specific reason(s) for the denial of the claim, or any part
of it; (ii) specific reference(s) to pertinent provisions of the Plan upon which
such denial was based; (iii) a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary; and (iv) an explanation of the
claim review procedure set forth in Article 13.03 and a statement of the
Claimant’s right to bring a civil action under Section 502(a) of ERISA if the
claim is denied upon review (subject to compliance with the Plan’s arbitration
clause).  In the event of a claim for Disability benefits, the notice shall also
identify any internal protocol, policy or guideline relied upon or state that
such a protocol, policy or guideline was relied upon and will be provided free
of charge upon request, and provide an explanation of any scientific or clinical
judgment underlying a “medical necessity” or “experimental treatment”
determination (if any) or a statement that such a determination was made and
that an explanation will be provided free of charge upon request.

 

If an extension is required, written notice of the extension shall be furnished
by the Committee to the Claimant within the initial 90-day period (45-day
period, in the event of a claim for Disability benefits) and in no event shall
such an extension exceed a period of 90 days from the end of the initial 90-day
period (provided that, in the case of a claim for Disability benefits, the
initial extension shall not continue past the 30th day after the expiration of
the original 45-day period, with a second 30-day extension available upon proper
notice if necessary).  Any extension notice shall indicate the special
circumstances requiring the extension and the date on which the Committee
expects to render a decision on the claim, and in the case of a claim for
Disability benefits, shall specify the standards under which entitlement to
benefits

 

19

--------------------------------------------------------------------------------


 

will be decided, the unresolved issues remaining, and the additional information
needed to resolve those issues, and shall grant the Disability claimant at least
45 days to supply the necessary additional information.

 

13.03.      Review of a Denied Claim.  Within 60 days (180 days, in the event of
a claim for Disability benefits) after receiving a notice from the Committee
that a claim has been denied, in whole or in part, a Claimant (or the Claimant’s
duly authorized representative) may file with the Committee a written request
for a review of the denial of the claim.  In connection with the review, the
Claimant (or the Claimant’s duly authorized representative):  (a) may review
pertinent documents; (b) may submit written comments or other documents; and/or
(c) may request a hearing, which the Committee, in its sole discretion, may
grant.  In the event of a claim for Disability benefits, the decision on review
shall be made by a named fiduciary independent of the person who denied the
original claim, and that reviewing fiduciary shall not defer to the initial
review, shall provide for an independent medical review of any medical
judgments, and shall identify any medical or vocational experts whose advice was
obtained in connection with the claim.  The Committee may choose to have one or
more members decide the initial claim and then recuse themselves from the
appellate process or may make other arrangements to ensure an independent review
of Disability claims

 

13.04.      Decision on Review.  The Committee shall render its decision on
review promptly, and not later than 60 days (45 days, in the event of a claim
for Disability benefits) after the filing of a written request for review of the
denial, unless a hearing is held or other special circumstances require
additional time, in which case the Committee’s decision must be rendered within
120 days (90 days, in the event of a claim for Disability benefits) after such
date.  Such decision must be written in a manner calculated to be understood by
the Claimant, and it must contain: (a) specific reasons for the decision;
(b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and (c) inform the Claimant that he or she is entitled, upon
request and free of charge, reasonable access to, and copies of, relevant
documents and other relevant information, and (d) inform the Claimant of his or
her right, subject to the requirements of Section 13.06 below, to bring suit
under Section 502(a) of ERISA now that his or her claim has been denied on
appeal.  In the event of a claim for Disability benefits, the notice shall also
identify any internal protocol, policy or guideline relied upon or state that
such a protocol, policy or guideline was relied upon and will be provided free
of charge upon request, and provide an explanation of any scientific or clinical
judgment underlying a “medical necessity” or “experimental treatment”
determination (if any) or a statement that such a determination was made and
that an explanation will be provided free of charge upon request, and contain
such other information as is required by the Department of Labor regulations. 
All decisions on review shall be final and binding with respect to all concerned
parties.

 

13.05.      Disability Claims.  Notwithstanding the foregoing, unless otherwise
required by law, the special rules applicable to Disability claims shall not
apply if the Committee’s uniformly-applicable policy requires reliance
exclusively on determinations by the entity responsible for deciding such
matters under the Company’s long-term disability plan or determinations by the
Social Security Administration when deciding whether or not a Participant is
Disabled.

 

20

--------------------------------------------------------------------------------


 

13.06.      Arbitration.  A Claimant’s compliance with the foregoing provisions
of this Article 13 is a mandatory prerequisite to a Claimant’s right to commence
any arbitration with respect to any claim for benefits under the Plan.  Any
dispute, claim or controversy that may arise between a Participant and the
Company or any other person (the “Claims”) under the Plan is subject to
arbitration, unless otherwise agreed to in writing by the Participant and the
Company.  The Claims shall be finally decided by arbitration conducted pursuant
to the Commercial Dispute Resolution Procedures of the American Arbitration
Association (the “AAA”), and its Supplementary Rules for Securities Arbitration,
or other applicable rules promulgated by the AAA.  In addition, all claims,
statutory or otherwise, which allege discrimination or other violation of
employment laws, including but not limited to claims of sexual harassment, shall
be finally decided by arbitration pursuant to the AAA unless otherwise agreed to
in writing by a Participant and the Company.  By agreement of a Participant and
the Company in writing, disputes may be resolved in arbitration by a mutually
agreed-upon organization other than the AAA.  In consideration of the promises
and the compensation provided in this Plan, neither a Participant nor the
Company shall have a right: (a) to arbitrate a Claim on a class action basis or
in a purported representative capacity on behalf of any Participants, employees,
applicants or other persons similarly situated; (b) to join or to consolidate in
an arbitration Claims brought by or against another Participant, employee,
applicant or the Participant, unless otherwise agreed to in writing by the
Participant and the Company; (c) to litigate any Claims in court or to have a
jury trial on any Claims; and (d) to participate in a representative capacity or
as a member of any class of claimants in an action in a court of law pertaining
to any Claims.  Nothing in this Plan relieves a Participant or the Company from
any obligation the Participant or the Company may have to exhaust certain
administrative remedies before arbitrating any claims or disputes under this
Article 13.06.  Either a Participant or the Company may compel arbitration of
any Claims filed in a court of law.  In addition, either a Participant or the
Company may apply to a court of law for an injunction to enforce the terms of
the Plan pending a final decision on the merits by an arbitration panel pursuant
to this provision.  The Company shall pay all fees, costs or other charges
charged by the AAA or any other organization administering arbitration
proceeding agreed upon pursuant to this Article 13 that are above and beyond the
filing fees of the federal or state court in the jurisdiction in which the
dispute arises, whichever is less.  A Participant or the Company shall each be
responsible for their own costs of legal representation, if any, except where
such costs of legal representation may be awarded as a statutory remedy by the
arbitrator.  Any award by an arbitration panel shall be final and binding upon a
Participant or the Company.  Judgment upon the award may be entered by any court
having jurisdiction thereof or having jurisdiction over the relevant party or
its assets.  This provision is covered and enforceable under the terms of the
Federal Arbitration Act.

 

Article 14
Trust

 

14.01.      Establishment of the Trust.  The Company may establish one or more
Trusts to which the Employers may transfer such assets as the Employers
determine in their sole discretion to assist in meeting their obligations under
the Plan.

 

14.02.      Interrelationship of the Plan and the Trust.  The provisions of the
Plan and the relevant Annual Enrollment Materials shall govern the rights of a
Participant to receive

 

21

--------------------------------------------------------------------------------


 

distributions pursuant to the Plan.  The provisions of the Trust shall govern
the rights of the Employers, Participants and the creditors of the Employers to
the assets transferred to the Trust.

 

14.03.      Distributions from the Trust.  Each Employer’s obligations under the
Plan may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
the Plan.

 

Article 15
Miscellaneous

 

15.01.      Status of Plan.  The Plan is intended to be (a) a plan that is not
qualified within the meaning of Section 401(a) of the Code and (b) a plan that
“is unfunded and is maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees” within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA.  The Plan shall be administered and interpreted to the
extent possible in a manner consistent with that intent.  All Plan Accounts and
all credits and other adjustments to such Plan Accounts shall be bookkeeping
entries only and shall be utilized solely as a device for the measurement and
determination of amounts to be paid under the Plan.  No Plan Accounts, credits
or other adjustments under the Plan shall be interpreted as an indication that
any benefits under the Plan are in any way funded.

 

15.02.      Section 409A.  It is intended that the Plan (including all
amendments thereto) comply with provisions of Section 409A, so as to prevent the
inclusion in gross income of any benefits accrued hereunder in a taxable year
prior to the taxable year or years in which such amount would otherwise be
actually distributed or made available to the Participants.  The Plan shall be
administered and interpreted to the extent possible in a manner consistent with
that intent and the Company’s Policy Regarding Section 409A Compliance. 
Notwithstanding the terms of Article 8, to the extent that a distribution to a
Participant who is a Specified Employee at the time of his or her Termination of
Employment is required to be delayed by six months pursuant to Section 409A,
such distribution shall be made no earlier than the first day of the seventh
month following the Participant’s Termination of Employment.  The amount of such
payment will equal the sum of the payments that would have been paid to the
Specified Employee during the six-month period immediately following the
Specified Employee’s Termination of Employment had the payment commenced as of
such date.  If the Specified Employee elected to receive installment payments,
the remaining balance of the Specified Employee’s Plan Accounts shall be paid in
substantially equivalent installments.  For purposes of this paragraph,
“Specified Employee” shall mean a key employee as defined under Section 409A, as
determined in accordance with the Company’s Policy Regarding Section 409A
Compliance.

 

15.03.      Offsets.  Notwithstanding anything in the Plan to the contrary, to
the maximum extent permissible by Section 409A and applicable law, any amount
otherwise due or payable under the Plan may be forfeited, or its payment
suspended, at the discretion of the Committee, to apply toward or recover any
claim the Company may have against the Participant, including but not limited
to, for the enforcement of the Company’s Detrimental Conduct provisions under
its long-term incentive award plan, to recover a debt to the Company or to
recover a benefit overpayment under a Company benefit plan or program.  No
amounts shall be offset against a

 

22

--------------------------------------------------------------------------------


 

Participant’s Plan Accounts prior to the date on which the offset amounts would
otherwise be distributed to the Participant unless otherwise permitted by
Section 409A.  An offset shall be made only to the extent and in the manner
permitted by the Company’s Policy Regarding Section 409A Compliance.

 

15.04.      Unsecured General Creditor.  Participants and their beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of an Employer.  For purposes of the payment
of benefits under the Plan, any and all of an Employer’s, assets, shall be, and
remain, the general, unpledged unrestricted assets of the Employer.  An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 

15.05.      Other Benefits and Agreements.  The benefits provided for a
Participant under the Plan are in addition to any other benefits available to
such Participant under any other plan or program for employees of the
Participant’s Employer.  The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.

 

15.06.      Employer’s Liability.  An Employer’s liability for the payment of
benefits shall be defined only by the Plan and the Annual Enrollment Forms, as
entered into between the Employer and a Participant.  An Employer shall have no
obligation to a Participant under the Plan except as expressly provided in the
Plan and his or her Annual Enrollment Forms.

 

15.07.      Nonassignability.  Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable.  No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

 

15.08.      Not a Contract of Employment.  The terms and conditions of the Plan
and the Annual Election Form under the Plan shall not be deemed to constitute a
contract of employment between any Employer and the Participant.  Such
employment is hereby acknowledged to be an “at will” employment relationship
that can be terminated at any time for any reason, or no reason, with or without
cause, and with or without notice, except as otherwise provided in a written
employment agreement.  Nothing in the Plan or any Annual Election Form shall be
deemed to give a Participant the right to be retained in the service of any
Employer as an Employee or to interfere with the right of any Employer to
discipline or discharge the Participant at any time.

 

15.09.      Furnishing Information.  A Participant will cooperate with the
Committee by furnishing any and all information requested by the Committee and
take such other actions as may be requested in order to facilitate the
administration of the Plan and the payments of benefits

 

23

--------------------------------------------------------------------------------


 

hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

 

15.10.      Terms.  Whenever any words are used herein in the masculine, they
shall be construed as though they were in the feminine in all cases where they
would so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.

 

15.11.      Captions.  The captions of the articles and paragraphs of the Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

15.12.      Governing Law.  The Plan and all determinations made and actions
taken thereunder, to the extent not otherwise governed by federal law, shall be
governed by the laws of the State of Delaware, without reference to principles
of conflict of laws, and construed accordingly.

 

15.13.      Notice.  Any notice or filing required or permitted to be given to
the Committee under the Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

Ameriprise Financial, Inc.

360 Ameriprise Financial Center

Minneapolis, Minnesota 55474

Attn:  Vice President, Benefits

 

with a copy to:

 

General Counsel’s Office

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
the Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

15.14.      Successors.  The provisions of the Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s estate, heirs and assigns.

 

15.15.      Spouse’s Interest.  The interest in the benefits hereunder of a
spouse of a Participant who has predeceased the Participant shall automatically
pass to the Participant and shall not be transferable by such spouse in any
manner, including but not limited to such spouse’s will, nor shall such interest
pass under the laws of intestate succession.

 

24

--------------------------------------------------------------------------------


 

15.16.      Validity.  In case any provision of the Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but the Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.

 

15.17.      Incompetent.  If the Committee determines in its discretion that a
benefit under the Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person.  The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit.  Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s estate, as the case may be, and shall be a
complete discharge of any Company liability under the Plan for such payment
amount.

 

15.18.      Insurance.  The Employers, on their own behalf or on behalf of the
Trustee, and, in their sole discretion, may apply for and procure insurance on
the life of the Participant, in such amounts and in such forms as the Trust may
choose.  The Employers or the Trustee, as the case may be, shall be the sole
owner and beneficiary of any such insurance.  The Participant shall have no
interest whatsoever in any such policy or policies, and at the request of the
Employers shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Employers have applied for insurance.

 

15.19.      Legal Fees To Enforce Rights After Change in Control.  The Company
and each Employer is aware that upon the occurrence of a Change in Control, the
Board or the board of directors of the Participant’s Employer (which might then
be composed of new members) or a stockholder of the Company or the Participant’s
Employer, or of any successor corporation might then cause or attempt to cause
the Company or the Participant’s Employer or such successor to refuse to comply
with its obligations under the Plan and might cause or attempt to cause the
Company or the Participant’s Employer to institute, or may institute,
arbitration or litigation seeking to deny Participants the benefits intended
under the Plan.  In these circumstances, the purpose of the Plan could be
frustrated.  Accordingly, if, following a Change in Control, it should appear to
any Participant that the Company, the Participant’s Employer or any successor
corporation has failed to comply with any of its obligations under the Plan or
any agreement thereunder, or if the Company, such Employer or any other person
takes any action to declare the Plan void or unenforceable or institutes any
arbitration, litigation or other legal action designed to deny, diminish or to
recover from any Participant the benefits intended to be provided, then the
Company and the Participant’s Employer irrevocably authorize such Participant to
retain counsel of his or her choice at the expense of the Company and the
Employer (who shall be jointly and severally liable) to represent such
Participant in connection with the initiation or defense of any arbitration,
litigation or other legal action, whether by or against the Company, the
Participant’s Employer or any director, officer, stockholder or other person
affiliated with the Company, the Participant’s Employer or any successor thereto
in any jurisdiction; provided, however, that in the event that the trier in any
such legal action determines that the Participant’s claim was not made in good
faith or was wholly without merit, the Participant shall return to the Company
any amount received pursuant to this Article 15.19.  Any

 

25

--------------------------------------------------------------------------------


 

reimbursements shall be paid in accordance with the Company’s Policy Regarding
Section 409A Compliance.

 

15.20.      Electronic Documents Permitted.  Subject to applicable law, Annual
Election Forms, Annual Enrollment Materials, and other forms or documents may be
in electronic format or made available through means of online enrollment or
other electronic transmission.

 

*  *  *  *  *

 

26

--------------------------------------------------------------------------------


 

Ameriprise Financial

Deferred Compensation Plan

 

Schedule A

January 1,  2012

 

Employers

 

·                  American Enterprise Investment Services, Inc.

·                  Ameriprise Financial Services, Inc.

·                  Columbia Management Investment Advisers, LLC (formerly known
as RiverSource Investments, LLC)

·                  Columbia Management Investment Services Corp. (formerly known
as RiverSource Service Corporation)

·                  RiverSource Life Insurance Company (formerly known as IDS
Life Insurance Company)

·                  RiverSource Life Insurance Co. of New York (formerly known as
IDS Life Insurance Company of New York and American Centurion Life Assurance
Company)

·                  IDS Property Casualty Insurance Company

·                  Ameriprise Trust Company

·                  Ameriprise Bank, FSB

·                  RiverSource Distributors, Inc.

·                  Columbia Management Investment Distributors, Inc. (formerly
known as RiverSource Fund Distributors, Inc.)

·                  Columbia Wanger Asset Management, LLC

 

27

--------------------------------------------------------------------------------
